In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-1138V
                                      Filed: January 30, 2017

* * * * * * * * * * * *                 *               UNPUBLISHED
WALESKA AUGUSTIN as persona l           *
representative of the Estate of MARLIE  *
EDDIA DULAURIER,                        *
                                        *
                    Petitioner,         *               Special Master Gowen
                                        *
v.                                      *               Joint Stipulation on Damages;
                                        *               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                     *               Anaphylaxis; Vocal Cord Paralysis
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
* * * * * * * * * * * * *
Timothy M. Mahler, Rourke & Blumenthal, LLP, Columbus, OH, for petitioner.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On November 24, 2014, Marlie Eddia Dulaurier (“Dr. Dulaurier”) filed a petition
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34
(2012). Following Dr. Dulaurier’s death on December 26, 2015, Waleska Augustin
(“petitioner”) filed an amended petition as personal representative of Dr. Dulaurier’s estate. See
Amended Petition, filed Feb. 15. 2016. Petitioner alleged that as the result of the administration
of an influenza (“flu”) vaccine on December 11, 2012, Dr. Dulaurier suffered anaphylaxis with



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
vocal cord paralysis, Guillain Barré Syndrome (“GBS”) and/or Transverse Myelitis (“TM”),
gastroparesis, and death. Id. at 1-2.

        On January 30, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent “agrees that Dr. Dulaurier suffered
anaphylaxis with vocal cord paralysis lasting more than six months as a result of the flu
vaccination administered to her on December 11, 2012, but denies that the flu vaccine caused Dr.
Dulaurier to suffer GBS, TM, gastroparesis or any other injury and further denies that Dr.
Dulaurier’s death on December 26, 2015, was a sequela of a vaccine-related injury.” Stipulation
at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $500,000.00 in the form of a check payable to petitioner, as Personal
       Representative of the Estate of Marlie Eddia Dulaurier. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2